In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-12-00528-CV
                          ____________________


                        IN THE INTEREST OF R.A.M.

_______________________________________________________          ______________

                   On Appeal from the 279th District Court
                         Jefferson County, Texas
                       Trial Cause No. F-204,353-EF
________________________________________________________          _____________

                         MEMORANDUM OPINION

      This is an appeal from an order in a suit affecting the parent-child

relationship (SAPCR). In his appeal, Cody McAdams challenges procedural and

substantive matters related to a hearing the trial court conducted on McAdams’

motion asking the trial court to enforce its prior orders regarding possession and

child support against his ex-wife, Kerri McAdams. 1 The hearing occurred in


      1
        In her brief, the appellee is identified as Kerri Dawn Dunbar. The record
shows that in 2009, Kerri Dunbar, formerly Kerri McAdams, and Cody McAdams
divorced. The SAPCR was incorporated into the parties’ 2009 divorce decree;
later, the trial court modified some of the provisions in the original SAPCR. See
generally In re R.A.M., No. 09-12-00331-CV, 2013 WL 257367, at *1 (Tex.
App.—Beaumont Jan. 24, 2013, pet. denied) (mem. op.).
                                        1
September 2012; in October 2012, the trial court rendered a written order,

memorializing its rulings from the September hearing. In six issues, McAdams

complains the trial court (1) failed to find Dunbar violated the possession order; (2)

abused its discretion by hearing Dunbar’s motion to enforce, which she brought

under her former name and which McAdams argues contains a false statement; (3)

abused its discretion in admitting, over McAdams’ relevancy objection, a

screenshot from a website that was established and maintained by McAdams and

his wife; (4) erred in finding that both parties had failed to communicate with each

other concerning the child’s health, education, and welfare; (5) erred in signing a

proposed order that he contends was not served on him before the hearing, and (6)

erred in permitting Dunbar’s attorney to use disrespectful language and a

disrespectful tone when questioning or referring to McAdams during the hearing.

We conclude that we do not have jurisdiction to consider the matters that

McAdams complains about in issues one and four; we overrule McAdams’ other

issues, and we affirm the trial court’s order.

                                  Contempt Ruling

      In issues one and four, McAdams challenges the trial court’s failure to grant

his motion to enforce the possession order through contempt. The trial court

considered the motion along with Dunbar’s motion to enforce the support orders,

but the hearing does not reflect that the trial court decided to hold Dunbar in
                                           2
contempt. We have no jurisdiction to hear an appeal from a ruling by a trial court

to deny a motion asking that a party be held in contempt. Norman v. Norman, 692
S.W.2d 655, 655 (Tex. 1985); In re W.J.B., 294 S.W.3d 873, 877 (Tex. App.—

Beaumont 2009, no pet.).

                              Child Support Arrearage

      In its order of October 2012, which is the order being appealed, the trial

court found McAdams in arrears on his obligation to reimburse Dunbar for health

insurance expenses during the months of July 2012 and August 2012. The trial

court determined that McAdams owed $398 for the reimbursement in dispute. In

its October 2012 order, the trial court ordered McAdams to pay Dunbar $25

monthly until McAdams had paid the $398 in full. A judgment confirming an

arrearage may be appealed. W.J.B., 294 S.W.3d at 878. To the extent that

McAdams’ issues concern the trial court’s determination that McAdams, as of the

date of the hearing, owed $398 toward his child support obligations, we reach the

complaints he makes in issues two, three, five, and six. Id.

      In issue two, McAdams argues that the trial court should have declined to

consider Dunbar’s motion to enforce because it falsely alleged that he was

previously found in contempt of court and constitutes a fictitious pleading because

the motion identified her by her former name, Kerri McAdams. With respect to

McAdams’ complaint that Dunbar’s pleadings falsely alleged he had previously
                                          3
been held in contempt, Dunbar’s motion reflects that the statements she made in

her motion refer to allegations of non-payment in a motion she filed to enforce her

rights. We conclude that Dunbar’s motion asked that the trial court hold McAdams

in contempt based on her claims of non-payment. As Dunbar did not allege that

McAdams had been held in contempt, McAdams’ argument that it did are without

merit.

         With respect to McAdams’ complaint that Dunbar’s motion for contempt

identified her as “Kerri McAdams,” he did not file a verified pleading challenging

Dunbar’s capacity to seek past support from him or challenging her capacity to sue

him for contempt. A challenge to a party’s capacity must be filed prior to trial, and

it must be based on a verified pleading. See Tex. R. Civ. P. 93; see also Sixth RMA

Partners, L.P. v. Sibley, 111 S.W.3d 46, 56 (Tex. 2003). Because the arguments

that McAdams raises in issue two were not properly pled, these complaints are

overruled.

         In issue three, McAdams contends the trial court erred in admitting evidence

during the hearing that he contends was not relevant to the issues before the trial

court. “Evidence which is not relevant is inadmissible.” See Tex. R. Evid. 402.

         During the hearing, Dunbar offered an exhibit of a website while McAdams

was being cross-examined. The exhibit reflects that McAdams solicited donations

to fund an appeal of an earlier modification order controlling the possessory rights
                                           4
to R.A.M., and the exhibit includes a statement alleging that the McAdams family

believed that the judge had been bribed. When being questioned about the content

of the website, McAdams and his current wife claimed that the statement about the

judge was based on an incident where Dunbar’s mother told them that “‘[a]s long

as we keep paying, you won’t see your son again.’” 2 McAdams did not disagree

when he was asked whether the statement made by Dunbar’s mother could have

referred to Dunbar paying her attorney.

      McAdams argues the exhibits had nothing to do with proving that Dunbar

should receive the relief she had requested in her motion to enforce. But, the

evidence had some relevance to McAdams’ credibility as a witness because

McAdams’ unfounded public accusation of judicial misconduct suggests that

McAdams was attempting to improperly influence the SAPCR proceedings. See

also Tex. R. Evid. 611(b). The trial court may, in its discretion, allow cross-

examination of a witness on a matter that relates to the witness’s possible bias or

motive. See In re Commitment of Winkle, No. 09-13-00347-CV, 2014 WL
2131468, at *10 (Tex. App.—Beaumont May 22, 2014, pet. filed). On appeal,

McAdams suggests the evidence was prejudicial. However, he did not object on

that basis during the hearing, so his argument that the evidence was unduly

prejudicial was not preserved for appeal. See Tex. R. Evid. 403; see also Tex. R.

      2
          Dunbar’s mother denied making a statement of this nature.
                                          5
Evid. 103(a)(1); Tex. R. App. P. 33.1. Because the exhibit and the testimony

regarding the website were relevant, it was not error to admit this evidence. Issue

three is overruled.

      In issue five, McAdams complains that the trial court violated Texas Rule of

Civil Procedure 21a by signing an order in open court before the order was

presented to McAdams and erred by ordering that Dunbar file a notice of her name

change with the District Clerk as quickly as possible. The record reflects that the

trial court signed the order on appeal just before the hearing ended. During the

hearing, McAdams complained that Dunbar had not given the clerk written notice

of her name and address, as required by statute. See Tex. Civ. Prac. & Rem. Code

Ann. § 30.015 (West 2008). The trial court instructed Dunbar to file the notice with

the district clerk. Later that day, Dunbar filed a letter notifying the district clerk

that in a separate but related cause the trial court had granted her petition to change

her surname from McAdams to Dunbar, and she attached a certified copy of the

order granting her request to change her name from “Kerri McAdams” to “Kerri

Dawn Dunbar.” The record also reflects that the relevant parties obligated to

comply with the trial court’s orders were present during the hearing that is the

subject of this appeal. McAdams has not shown how Dunbar’s failure to notify the

District Clerk with respect to her current name and address caused any harm. Tex.

R. App. P. 44.1.
                                          6
      The record also does not support McAdams’ claim that he had not seen a

copy of the order before the trial court signed it. When the October hearing began,

McAdams acknowledged that he had received a copy of the proposed order near

the beginning of the hearing, and reflects that he had a copy of the order before the

judge signed it. We overrule issue five because the record demonstrates

compliance with the applicable rule regarding service of the proposed order in this

case. See Tex. R. Civ. P. 21a.

      In issue six, McAdams complains that the trial court allowed Dunbar’s

lawyer to use disrespectful language and a disrespectful tone when she questioned

or referred to him during the hearing. McAdams identifies ten different places in

the reporter’s record where McAdams alleges opposing counsel made comments

that were critical and disrespectful. The record also shows that McAdams failed to

object to any of these statements when they were made. Because McAdams did not

object, the complaints he makes in issue six were not preserved for our review on

appeal. See Tex. R. App. P. 33.1(a). We overrule issue six.

                                 Frivolous Appeal

      Dunbar contends the appeal is frivolous and requests that we impose a

damage award of $10,000. See Tex. R. App. P. 45. McAdams argues Dunbar’s

brief contains factual misrepresentations; he asks that we strike all or part of

Dunbar’s brief. See Tex. R. App. P. 38.9(a).
                                         7
      Whether to grant a Rule 45 motion is a matter of discretion that should be

exercised “with prudence and caution and only after careful deliberation in truly

egregious circumstances.” Goss v. Houston Cmty. Newspapers, 252 S.W.3d 652,

657 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Although we uphold the trial

court’s ruling that the website-page exhibit was relevant, McAdams preserved

error for appeal on the issue of its relevancy, as he cited appropriate authority in

his brief and presented an argument that the evidence should have been excluded.

Because McAdams’ brief includes an issue that represents an informed, good-faith

challenge to a ruling by the trial court, we decline to hold that McAdams’ appeal is

frivolous. See Conseco Fin. Servicing Corp. v. Klein Indep. Sch. Dist., 78 S.W.3d
666, 676 (Tex. App.—Houston [14th Dist.] 2002, no pet.). The respective requests

of the parties asking that we remedy the other’s alleged misconduct are denied. We

affirm the trial court’s order of October 29, 2012.

      AFFIRMED.


                                              ________________________________
                                                        HOLLIS HORTON
                                                            Justice



Submitted on March 4, 2014
Opinion Delivered September 4, 2014

Before Kreger, Horton, and Johnson, JJ.
                                          8